        Case 9:19-cv-00080-DWM Document 10 Filed 07/24/19 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 ALLIANCE FOR THE WILD                                CV 19–80–M–DWM
 ROCKIES,

                      Plaintiff,
                                                            ORDER
 vs.

 U.S. FISH & WILDLIFE SERVICE,
 an agency within the U.S. Department
 of Interior,

                       Defendant.


       Before the Court is Defendant’s Unopposed Motion to Extend Case

Deadlines for Settlement Discussions. (Doc. 6.) Defendant having shown good

cause to continue the pretrial deadlines,

       IT IS ORDERED that the motion (Doc. 6) is GRANTED. The Order dated

May 8, 2019, (Doc. 3), is VACATED. The following will govern all pretrial

procedures in this case:

       1. Preliminary Pretrial Statement. Counsel for the respective parties shall

file and serve on all parties a written preliminary pretrial statement on or before

August 22, 2019. The statement shall address all matters listed in L.R. 16.2(b)(1).

       2. Vaughn Index. The government shall prepare and file with the Court, no

later than August 22, 2019, a Vaughn index identifying the documents withheld,
       Case 9:19-cv-00080-DWM Document 10 Filed 07/24/19 Page 2 of 4



the FOIA exemptions claimed, and a particularized explanation of why each

document falls within the claimed exemption. See Wiener v. FBI, 943 F.2d 972

(9th Cir. 1991); Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).

      3. Rule 26(f) Conference and Case Management Plan. The parties shall

file a proposed case management plan on or before September 9, 2019. The parties

shall e-mail a copy of the proposed case management plan in Word format to

dwm_propord@mtd.uscourts.gov. Lead trial counsel for the respective parties

shall, at least two weeks before the proposed case management plan is due, meet to

discuss the nature and basis of their claims and defenses, to develop the proposed

case management plan, and to discuss the possibilities for a prompt settlement or

resolution of the case. See Fed. R. Civ. P. 1. The case management plan resulting

from the Rule 26(f) conference is not subject to revision, absent compelling

reasons.

      4. Contents of Case Management Plan. The proposed case management

plan should contain deadlines for the following pretrial motions and events or

should state that such deadlines are not necessary:

      Motions to Dismiss (fully briefed)
      Certification of Administrative Record
      Motions to Supplement the Administrative Record
      Motions to Amend the Pleadings
      Completion of Discovery
      Motions for Summary Judgment (fully briefed)
      Additional Deadlines Agreed to by the Parties.

                                         2
        Case 9:19-cv-00080-DWM Document 10 Filed 07/24/19 Page 3 of 4



“Fully briefed” means that the motion, the brief in support of the motion, and the

opposing party’s response brief are filed with the Court by the deadline.

      5. Representation at Rule 26(f) Conference. Each party to the case must

be represented at the Rule 26(f) conference by at least one person with authority to

enter into stipulations.

      6. Stipulation to Foundation and Authenticity. Pursuant to Rule

16(c)(2)(C), the parties shall either:

      (a)    enter into the following stipulation:

      The parties stipulate as to foundation and authenticity for all written
      documents produced in pre-trial disclosure and during the course of
      discovery. However, if receiving counsel objects to either the
      foundation or the authenticity of a particular document, then receiving
      counsel must make specific objections to producing counsel in writing
      within a reasonable time after receiving the document. A “reasonable”
      time means that producing counsel has sufficient time to lay the
      foundation or establish authenticity through depositions or other
      discovery. If the producing party objects to a document’s foundation
      or authenticity, the producing party shall so state, in writing, at the time
      of production, in sufficient time for receiving counsel to lay the
      foundation or establish authenticity through depositions or other
      discovery. All other objections are reserved.

      or

      (b) state why a stipulation to authenticity and foundation is not
      appropriate for the case.

      7. Administrative Record. If an administrative record is involved, it must

be filed on CDs or a thumb drive in an indexed and searchable format. The



                                           3
        Case 9:19-cv-00080-DWM Document 10 Filed 07/24/19 Page 4 of 4



government shall provide the plaintiff with the administrative record on or before

the administrative record filing deadline set out in ¶ 4, supra.

      DATED this 24th day of July, 2019.




                                           4
